EXHIBIT Martin Snow, LLP Attorneys at Law www.martinsnow.com WENDELL L. BOWDEN EDWARD J. HARRELL JOHN C. EDWARDS J. KENNETH WALKER ROBERT R. GUNN, II JOHN T. McGOLDRICK, JR. CUBBEDGE SNOW, III WILLIAM H. LARSEN EDWARD L. LONG, JR. JOHN C. DANIEL, III MICHAEL N. WHITE H. DAVID BULLARD RICHARD A. EPPS, JR. ROSS S. SCHELL JENNY MARTIN STANSFIELD MARTY K. SENN STUART E. WALKER R. TYLER BRYANT DOWNTOWN OFFICE: 240 THIRD STREET POST OFFICE BOX 1606 MACON, GA 31202-1606 TELEPHONE 478/749-1700 TELECOPIER 478/743-4204 NORTH MACON OFFICE: 4008 VINEVILLE AVENUE MACON, GA 31210 TELEPHONE 478/749-1700 TELECOPIER 478/475-9901 T. BARON GIBSON, II CRAWFORD B. EDWARDS, JR. MICHAEL M. SMITH LISA M. EDWARDS BLAIR K. CLEVELAND THOMAS PETER ALLEN III K. AMBER DUFF OF COUNSEL JEFFREY W. RUTLEDGE EMERITUS T. BALDWIN MARTIN, JR. CUBBEDGE SNOW, JR. REMER C. DANIEL January 30, 2009 Colony Bankcorp, Inc. 115 South
